 


114 HR 3686 IH: Veterans Care and Reporting Enforcement Act
U.S. House of Representatives
2015-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3686 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2015 
Mr. Emmer of Minnesota (for himself and Mr. Walz) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Inspector General of the Department of Veterans Affairs to make certain reports publicly available and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans Care and Reporting Enforcement Act.  2.Public availability of certain reports of Inspector General of Department of Veterans Affairs Section 312 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(c) 
(1)In the case of any investigation of the Inspector General involving patient health and safety relating to hospital care or medical services provided by the Department, the Inspector General shall— (A)in the case of such an investigation that is administratively closed, provide a copy of the report of the Inspector General on the investigation to— 
(i)the Committees on Veterans’ Affairs of the Senate and House of Representatives; (ii)the Member of Congress representing the district where the facility affected by the investigation is located; and 
(iii)if relevant, the Member of Congress who referred the matter covered by the investigation to the Inspector General; (B)in the case of any such investigation involving a complaint that is referred to the Department for investigation, provide notice of such referral and of the facility or issue that is the subject of the underlying complaint to— 
(i)the Committees on Veterans’ Affairs of the Senate and House of Representatives; (ii)the Member of Congress representing the district where the facility affected by the investigation is located; and 
(iii)if relevant, the Member of Congress who referred the matter covered by the investigation to the Inspector General; (C)by not later than three days after the date on which the report of the Inspector General on the investigation is complete, make the report publicly available on the Internet website of the Inspector General for a period of not less than one year; and 
(D)in the case of such an investigation relating to a medical facility of the Department, post a notice of the investigation at an appropriate place where it is likely to be seen by employees of the facility and on the Internet website of the facility for a period of not less than 30 days. (2)In this subsection, the term Member of Congress means a Representative, a Senator, a Delegate to Congress, or the Resident Commissioner of Puerto Rico.. 
 
